DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “said second movable pin being movable along a substantially arch-like shaped path.” It is unclear if an “arch-like shaped path” is arch shaped or isn’t arch shaped. Appropriate clarification is required. 
Claims 4-10 are similarly rejected for depending on rejected claim 1. 
	Claim 4 recites, in part, “said second movable pin moves along said path with an alternate motion.” It is unclear from the claims what motion an “alternate motion” is describing and the specification is unclear as to constitutes an “alternate motion” of the 
	Claims 5 and 7 recites, in part, “substantially straight” and/or “substantially semi-circular.” It is unclear whether the section is required to be straight or not. Also, it is unclear if the section is required to be semi-circular or not.” Appropriate clarification is required.  For purposes of examination, “substantially straight” will be interpreted as including a curved and “substantially semi-circular” will be interpreted as having a curve. 
	Claim 11 recites, in part, “wherein said supporting plate has a substantially flat wall.” It is unclear whether the supporting plate is flat or is not. Appropriate clarification is required.  For purposes of examination, “substantially flat” will be interpreted as flat. 
Claim 11 recites the limitation "said first seat" instead of “said first shaped seat.”  There is insufficient antecedent basis for the limitation “said first seat” in the claim. Appropriate correction is required. 
Claims 12-15 are rejected to as depending on rejected claim 11. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0521320 A1 to Huttenbrink (hereinafter “Huttenbrink”).
For claim 1, Huttenbrink discloses a protection helmet, comprising: 
a body made of a rigid material (see annotated fig. 8 below), said body being provided with a shaped front edge (front edge of visor); 

    PNG
    media_image1.png
    582
    559
    media_image1.png
    Greyscale

a visor (see annotated fig. 8 above) provided with an upper edge (upper edge of visor); 
a pair of handling devices (see annotated fig. 8 above) anchored to said body (lower portion of handling device anchored to said body) and designed to promote a movement of said visor between a lowered position, wherein an upper edge thereof is substantially positioned in proximity to said front edge of the body, and a lifted position, wherein said upper edge is positioned above said front edge and facing a back portion of said body (compare figs. 6-8, and their associated descriptions) 
wherein each handling device comprises: 
a first connection member connected to the visor (see annotated fig. 7 below);

    PNG
    media_image2.png
    717
    805
    media_image2.png
    Greyscale

a first movable pin associated with said first connection member (see annotated fig. 7 above); 
a first shaped seat (see annotated fig. 7 above) designed to house said first movable pin in a sliding manner (compare figs. 6-8 wherein the “first movable pin” is movable in the first shaped seat in a sliding manner); and 
a fixed pivot (see annotated fig. 7 above) operatively connected to said first connection member (fixed pivot in indirect operable connection with first connection member), wherein each handling device comprises a second connection member (see annotated fig. 7 above) distinct from said first connection member and having ends (see annotated fig. 7 above wherein ends of second connection member is hinged to the first connection member about second movable pin and operatively indirectly hinged to the fixed pivot); and 
a second movable pin (see annotated fig. 7 above) placed in proximity (all element are relatively proximate to all other elements) to a hinge point between said first connection member and said second connection member (see annotated fig. 7 above), said second movable pin being movable along a substantially arch-like shaped path during a movement of said visor between said lowered position and said lifted position (compare figs. 6-8 wherein the “second movable pin” rotates about the distal end of the second connection member in an arch shaped path), and 
wherein said substantially arch-like shaped path extends below said fixed pivot (one skilled in the art would understand terms such as “below” or “above” are relative and depend on the orientation of the protection helmet; the “top” part of the protection helmet may face downwards towards the ground and thus the arch-like shaped path would extend below said fixed pivot if actuated).  

	For claim 4, Huttenbrink discloses the protection helmet  as claimed in claim 1, wherein, during the movement of said visor between said lowered position and said lifted position, said second movable pin moves along said path with an alternate motion (compare figs. 6-8 wherein the second movable pin has a motion during visor movement activation).  

	For claim 5, Huttenbrink discloses the protection helmet  as claimed in claim 1, wherein said first shaped seat has a lower end section and an upper end section (as explained in claim 1 above, one skilled in the art would understand terms such as “upper end” or “lower end” are relative and depend on the orientation of the protection helmet when in use; the “top” part of the protection helmet may be orientated in a parallel plane to the ground and would cause the first shaped seat to have an “upper end” and a “lower end,” depending on the orientation of the helmet) which are substantially straight (see fig. 7 wherein the seat has a curve and therefore qualifies as substantially straight, see 112(b) discussion above) and respectively joined to a substantially semi-circular curved intermediate section (see fig. 7).

	For claim 6, Huttenbrink discloses the protection helmet as claimed in claim 5, said upper end section has an extension, which is greater than an extension of the lower end section (any portion of the “first shaped seat” path can be defined as a “section” and an “extension;” therefore, any section and extension can be defined as having an arbitrary length and size wherein one portion is greater than another section) and is tilted with a predetermined tilting angle with respect to a longitudinal axis passing through said body (as explained in claims 1 and 5 above, one skilled in the art would understand a longitudinal axis can be any axis across the helmet depending on the orientation and tilt angle of the protection helmet; therefore, any axis can define a longitudinal axis across any portion of the helmet and relative to the portions of the first shaped seat). 

	For claim 7, Huttenbrink discloses the protection helmet  as claimed in claim 1, wherein said first connection member is formed by a first shaped rod (see fig. 7 wherein the first connection member has a shape) and said second connection member is formed by a substantially straight second rod (see fig. 7 wherein the second connection member is substantially straight), said first shaped rod having one end hinged to one end of said substantially straight second rod through said second movable pin (see annotated fig. 7 above).  

	For claim 8, Huttenbrink discloses the protection helmet as claimed in claim 7, wherein another end of said first rod is anchored to said visor adjacently to a lower edge thereof (see figs. 6-8 and their associated descriptions). 

	For claim 9, Huttenbrink discloses the protection helmet as claimed inwherein each handling device comprises a biasing member configured to exert a force having a predetermined value on said first connection member and/or on said second connection member, said force being Page 4 of 8S/N 17/285,378Preliminary Amendmentfacilitating a movement of said visor towards said lowered position and/or towards said lifted position (see annotated fig. 7 above wherein the “biasing member” is operatively and indirectly applies a force on said first and/or second connection member to facilitate a movement of said visor). 

	For claim 10, Huttenbrink discloses the protection helmet as claimed in claim 9, wherein each handling device comprises a supporting plate, on which said fixed pivot is formed, said supporting plate being suited to allow a removable anchoring of said first connection member, of said second connection member, and of said biasing member (see annotated fig. 7 above wherein a supporting plate is attached to fixed pivot and not impeding removability of first connection member, second connection member, and said biasing member).  

	For claim 11, Huttenbrink discloses a protection helmet  comprising: 
a body made of a rigid material (see annotated fig. 8 below), said body being provided with a shaped front edge (front edge of visor); 

    PNG
    media_image1.png
    582
    559
    media_image1.png
    Greyscale

a visor (see annotated fig. 8 above) provided with an upper edge (upper edge of visor); 
a pair of handling devices (see annotated fig. 8 above) anchored to said body (lower portion of handling device anchored to said body) and designed to promote a movement of said visor between a lowered position, wherein an upper edge thereof is substantially positioned in proximity to said front edge of the body, and a lifted position, wherein said upper edge is positioned above said front edge and facing a back portion of said body (compare figs. 6-8, and their associated descriptions), 
wherein each handling device comprises: 
a first connection member connected to the visor (see annotated fig. 7 below);

    PNG
    media_image2.png
    717
    805
    media_image2.png
    Greyscale

a first movable pin associated with said first connection member (see annotated fig. 7 above); 
a first shaped seat (see annotated fig. 7 above) designed to house said first movable pin in a sliding manner (compare figs. 6-8 wherein the “first movable pin” is movable in the first shaped seat in a sliding manner); and 
a fixed pivot (see annotated fig. 7 above) operatively connected to said first connection member (fixed pivot in indirect operable connection with first connection member), wherein each handling device comprises a second connection member (see annotated fig. 7 above) distinct from said first connection member and having ends respectively hinged to said first connection member and to said fixed pivot (see annotated fig. 7 above wherein ends of second connection member is hinged to the first connection member about second movable pin and operatively indirectly hinged to the fixed pivot), 
wherein each handling device comprises a biasing member configured to exert a force having a predetermined value on said first connection member and/or on said second connection member, said force being facilitating a movement of said visor towards said lowered position and/or towards said lifted position (see annotated fig. 7 above wherein the “biasing member” is operatively and indirectly applies a force on said first and/or second connection member to facilitate a movement of said visor), Page 5 of 8S/N 17/285,378Preliminary Amendment 
wherein each handling device comprises a supporting plate, on which said fixed pivot is formed, said supporting plate being suited to allow a removable anchoring of said first connection member, of said second connection member, and of said biasing member (see annotated fig. 7 above wherein a supporting plate is attached to fixed pivot and not impeding removability of first connection member, second connection member, and said biasing member), and 
wherein said supporting plate has a substantially flat wall (see supporting plate in annotate fig. 7), on which said first seat for a sliding movement of said first movable pin (supporting plate operatively connected to first movable pin) and a housing for said biasing member are respectively formed (helmet shell providing a housing), said housing being formed on an opposite side with respect to said fixed pivot and substantially adjacently to said second connection member (see figs. 6-8 wherein portions of the helmet shell providing a housing are formed on an opposite side with respect to said fixed pivot and adjacent to said second connection member).  

	For claim 12, Huttenbrink discloses the protection helmet  the protection helmet as claimed in claim 11, wherein said supporting plate has a second through seat formed on said substantially flat wall of said supporting plate adjacently to said housing (see annotated fig. 7 above). 

For claim 13, Huttenbrink discloses the protection helmet as claimed in claim 12, wherein at least one portion of said biasing member passes through said second through seat to interact with said second connection member so as to promote a movement of said first movable pin towards ends of said first seat (see annotated fig. 7 above).  

	For claim 14, Huttenbrink discloses the protection helmet as claimed in claim 12, wherein said biasing member comprises a spring having a fixed end anchored to the housing and a movable end passing through said second through seat and connected to the second connection member (see annotated fig. 7 below). 

    PNG
    media_image3.png
    653
    709
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732